DETAILED ACTION
	Claims 1-13 are pending.  Claims 1-7 are withdrawn as being drawn to an invention that was non-elected without traverse in reply dated 04-01-2022.  The reply is deemed without traverse because no arguments against the restriction were made.
	Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summonte (“Silicon nanocrystals in carbide matrix” Solar Energy Materials and Solar Cells Volume 128, September 2014, Pages 138-149).
	Regarding claim 1, Summonte teaches a multilayer SiC comprising silicon carbide and silicon rich carbide (p. 138-139).  Summonte further teaches that having thicker layers of silicon rich carbide changes the XRD intensities such as between samples X9-3 and X9-4 (p. 138-139, 143, fig. 7).  It is the position of the office that because Summonte indicates that changing the silicon rich carbide thickness changes the diffraction intensity, that there is a difference in diffraction intensity between silicon rich carbide layers (SRC) and silicon carbide layers (SiC).  Both samples X9-3 and X9-4 have multiple layers with SiC and SRC and a base layer of SiC.  Thus, the diffraction intensity ratios I would inherently be different because the crystallographic properties are different.



Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729